NO. 07-00-0585-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL B



MAY 8, 2001

______________________________



ERNESTO C. VARGAS,



Appellant



V.



THE STATE OF TEXAS, 



Appellee

_________________________________



FROM THE 338
TH
 DISTRICT COURT OF HARRIS COUNTY;



NO. 846,156; HON. WOODY DENSEN, PRESIDING

_______________________________



Before BOYD, C.J., QUINN and JOHNSON, JJ.

Ernesto C. Vargas (appellant) appeals his conviction for burglary of a habitation.  Pursuant to a plea of guilty, but without benefit of an agreed recommendation from the State as to punishment, the trial court found him guilty and assessed punishment at six years in the Texas Department of Corrections Institutional Division.
(footnote: 1)  Appellant now appeals his conviction.

Appellant’s appointed counsel has filed a motion to withdraw, together with an Anders
(footnote: 2) brief, wherein she certifies that, after diligently searching the record, she has concluded that appellant’s appeal is without merit.  Along with her brief, appellate counsel has attached a copy of a letter sent to appellant informing him of counsel’s belief that there was no reversible error and of appellant’s right to appeal 
pro se.
  By letter dated March 28, 2001, this court notified appellant of his right to file his own brief or response by April 30, 2001, if he wished to do so.  To date, appellant has failed to file a response or a motion for extension of time to file same. 

In compliance with the principles enunciated in 
Anders
, appellate counsel discussed four potential areas for appeal which were founded upon 1) the trial court’s jurisdiction, 2) voluntariness of appellant’s plea of guilty, 3) ineffectiveness of trial counsel, if any, and 4) punishment.  However, appellate counsel then satisfactorily explained why the arguments lacked merit. Thereafter, we conducted our own review of the record to assess the accuracy of appellate counsel’s conclusions and to uncover any error, reversible or otherwise, pursuant to 
Stafford v. State
, 813 S.W.2d 503 (Tex. Crim.App. 1991).  Our own review not only confirmed the accuracy of appellate counsel’s representations but also failed to reveal any error. 

Accordingly, the motion to withdraw is granted and the judgment is affirmed. 



Brian Quinn 

                                                                             Justice 

 

 

Do not publish.  

FOOTNOTES
1:Appellant waived his right to have the plea hearing recorded.


2:Anders v. California, 
386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).